DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 29 November 2021.
Claims 13-32 are pending and have been presented for examination.
Claims 1-12 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 17, 22, 23, 27 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KLIEN (U.S. Patent Application Publication #2016/0011815).


Claim 13.  KLIEN discloses A memory system comprising: a nonvolatile memory including a plurality of blocks (see [0024: flash storage; [0004]: flash comprises a plurality of blocks), each of the plurality of blocks being a unit for a data erase operation (see [0004], [0006]: flash memory consists of cells organized into blocks; [0031]: block erase operation); and a controller electrically connected to the nonvolatile memory (see [0026]: memory controller 250) and configured to: in response to receiving a first command from a host, the first command including an identifier of a first namespace, allocate a first number of blocks from the plurality of blocks to the first namespace (see [0029]: user command to configure the type and size of each volume); count a number of data erase operations performed on each of the first number of blocks allocated to the first namespace (see [0030]: a count is maintained for the number of erase operations performed on a block); and obtain a total of the numbers of data erase operations performed on the first number of blocks allocated to the first namespace (see [0030]-[0031]: blocks can be assigned to a namespace based on their erase count, therefore, the erase count is being obtained in order to make this assignment).

Claim 17.  The memory system according to claim 13, wherein each of the plurality of blocks is a physical block (see [0030]: blocks that are part of the flash media).

Claim 22.  The memory system according to claim 13, wherein the controller is further configured to: manage a plurality of free blocks among the plurality of blocks, each of the plurality of free blocks being common to a plurality of namespaces (see [0026]: flash media is partitioned into multiple volumes; [0030]-[0031]: a single pool of erase blocks is used to supply each partition); allocate a second block from the plurality of free blocks to the first namespace as one of the first number of blocks (see [0029]: user command to configure the type and size of each volume), a number of data erase operations performed on the second block being smallest among the numbers of data erase operations performed on the plurality of free blocks (see [0032]: for blocks added to the log volume, a block with the lowest erase count is selected).

Claim 23. KLIEN discloses A method of controlling a nonvolatile memory, the nonvolatile memory including a plurality of blocks (see [0024: flash storage; [0004]: flash comprises a plurality of blocks), each of the plurality of blocks being a unit for a data erase operation (see [0004], [0006]: flash memory consists of cells organized into blocks; [0031]: block erase operation), the method comprising: in response to receiving a first command from a host, the first command including an identifier of a first namespace, allocating a first number of blocks from the plurality of blocks to the first namespace (see [0029]: user command to configure the type and size of each volume); counting a number of data erase operations performed on each of the first number of blocks allocated to the first namespace (see [0030]: a count is maintained for the number of erase operations performed on a block); and obtaining a total of the numbers of data erase operations performed on the first number of blocks allocated to the first namespace (see [0030]-[0031]: blocks can be assigned to a namespace based on their erase count, therefore, the erase count is being obtained in order to make this assignment).

Claim 27.  The method according to claim 23. wherein each of the plurality of blocks is a physical block (see [0030]: blocks that are part of the flash media).

Claim 32.  The method according to claim 23, further comprising: managing a plurality of free blocks among the plurality of blocks, each of the plurality of free blocks being common to a plurality of namespaces (see [0026]: flash media is partitioned into multiple volumes; [0030]-[0031]: a single pool of erase blocks is used to supply each partition); allocating a second block from the plurality of free blocks to the first namespace as one of the first number of blocks (see [0029]: user command to configure the type and size of each volume), the number of data erase operations performed on the second block being smallest among the numbers of data erase operations performed on the plurality of free blocks (see [0032]: for blocks added to the log volume, a block with the lowest erase count is selected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLIEN (U.S. Patent Application Publication #2016/0011815) in view of KUZMIN (U.S. Patent Application Publication #2014/0215129).

Claim 14.  The memory system according to claim 13 (see above), wherein the controller is further configured to: in response to receiving a second command from the host, the second command including the identifier of the first namespace, notify the host of first information based on the total of the numbers of data erase operations (see KUZMIN below).
KUZMIN discloses the following limitations not disclosed by KLIEN: wherein the controller is further configured to: in response to receiving a second command from the host, the second command including the identifier of the first namespace (see [0086]: host query for metadata), notify the host of first information based on the total of the numbers of data erase operations (see [0084], [0087]: memory controller can provide host with metadata regarding each erase unit, this metadata includes the erase count).  Cooperative control between the memory controller and the host reduces command competition between the memory controller and the host, thereby reducing access latency (see [0038]-[0039]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLIEN to notify the host of erase information, as disclosed by KUZMIN.  One of ordinary skill in the art would have been motivated to make such a modification to reduce command competition and reduce latency, as taught by KUZMIN.  KLIEN and KUZMIN are analogous/in the same field of endeavor as both references are directed to flash memory management.

Claim 15.  The memory system according to claim 14, wherein the controller is configured to notify the host of the total of the number of data erase operations as the first information (see KUZMIN [0087]: total number of erase operations for the erase unit).

Claim 16.  The memory system according to claim 14, wherein the first information indicates a degree of wear of the first namespace (see KUZMIN [0087]: erase operations are an indication of wear for a flash memory).

Claim 24.  The method according to claim 23 (see above), further comprising: in response to receiving a second command from the host, the second command including the identifier of the first namespace, notifying the host of first information based on the total of the numbers of data erase operations (see KUZMIN below).
KUZMIN discloses the following limitations not disclosed by KLIEN: in response to receiving a second command from the host, the second command including the identifier of the first namespace (see [0086]: host query for metadata), notify the host of first information based on the total of the numbers of data erase operations (see [0084], [0087]: memory controller can provide host with metadata regarding each erase unit, this metadata includes the erase count).  Cooperative control between the memory controller and the host reduces command competition between the memory controller and the host, thereby reducing access latency (see [0038]-[0039]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLIEN to notify the host of erase information, as disclosed by KUZMIN.  One of ordinary skill in the art would have been motivated to make such a modification to reduce command competition and reduce latency, as taught by KUZMIN.  KLIEN and KUZMIN are analogous/in the same field of endeavor as both references are directed to flash memory management.

Claim 25.  The method according to claim 24, wherein the total of the numbers of data erase operations is notified to the host as the first information (see KUZMIN [0087]: total number of erase operations for the erase unit).

Claim 26.  The method according to claim 24, wherein the first information indicates a degree of wear of the first namespace (see KUZMIN [0087]: erase operations are an indication of wear for a flash memory).

Claim(s) 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLIEN (U.S. Patent Application Publication #2016/0011815) in view of NEMAZIE (U.S. Patent Application Publication #2015/0378886).

Claim 18.  The memory system according to claim 13 (see above), wherein each of the plurality of blocks is a virtual block including a plurality of physical blocks (see NEMAZIE below).
NEMAZIE discloses the following limitations that are not disclosed by KLIEN: wherein each of the plurality of blocks is a virtual block including a plurality of physical blocks (see [0004]: physical blocks are grouped into virtual blocks).  Establishing superblocks, which are a grouping of multiple physical blocks, results in higher performance when accessing logically address flash storage (see [0002]-[0003]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLIEN to group physical blocks into a virtual block, as disclosed by NEMAZIE.  One of ordinary skill in the art would have been motivated to make such a modification to achieve higher performance in logically address flash storage, as taught by NEMAZIE.  KLIEN and NEMAZIE are analogous/in the same field of endeavor as both references are directed to flash memory management.

Claim 28.  The method according to claim 23 (see above), wherein each of the plurality of blocks is a virtual block including a plurality of physical blocks (see NEMAZIE below).
NEMAZIE discloses the following limitations that are not disclosed by KLIEN: wherein each of the plurality of blocks is a virtual block including a plurality of physical blocks (see [0004]: physical blocks are grouped into virtual blocks).  Establishing superblocks, which are a grouping of multiple physical blocks, results in higher performance when accessing logically address flash storage (see [0002]-[0003]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLIEN to group physical blocks into a virtual block, as disclosed by NEMAZIE.  One of ordinary skill in the art would have been motivated to make such a modification to achieve higher performance in logically address flash storage, as taught by NEMAZIE.  KLIEN and NEMAZIE are analogous/in the same field of endeavor as both references are directed to flash memory management.

Claim(s) 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLIEN (U.S. Patent Application Publication #2016/0011815) in view of HAINES (U.S. Patent Application Publication #2016/0188226).


Claim 19.  The memory system according to claim 13 (see above), wherein the first number of blocks allocated to the first namespace includes an over provisioning block (see HAINES below).
HAINES discloses the following limitations that are not disclosed by KLIEN: wherein the first number of blocks allocated to the first namespace includes an over provisioning block (see [0078]: over-provisioning blocks are added to the volume).  Providing blocks for over-provisioning reduces wear and provides a performance improvement (see [0082]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLIEN to include over-provisioning blocks, as disclosed by HAINES.  One of ordinary skill in the art would have been motivated to make such a modification to reduce wear and improve performance, as taught by HAINES.  KLIEN and HAINES are analogous/in the same field of endeavor as both references are directed to flash memory management.

Claim 29.  The method according to claim 23 (see above), wherein the first number of blocks allocated to the first namespace includes an over provisioning block (see HAINES below).
HAINES discloses the following limitations that are not disclosed by KLIEN: wherein the first number of blocks allocated to the first namespace includes an over provisioning block (see [0078]: over-provisioning blocks are added to the volume).  Providing blocks for over-provisioning reduces wear and provides a performance improvement (see [0082]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify KLIEN to include over-provisioning blocks, as disclosed by HAINES.  One of ordinary skill in the art would have been motivated to make such a modification to reduce wear and improve performance, as taught by HAINES.  KLIEN and HAINES are analogous/in the same field of endeavor as both references are directed to flash memory management.

Allowable Subject Matter
Claims 20, 21, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach, or fairly suggest, a host sending a command to indicate a number of blocks to be added as over-provisioning capacity to a volume.  The prior art does disclose the idea of over-provisioning, however, the memory controller makes the decision on the amount of blocks to add based on many factors.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136